Order unanimously reversed on the law and facts without costs, petitions granted, and matter remitted to Oneida County Family Court for further proceedings, in accordance with the following Memo*999randum: Petitioner Department of Social Services appeals from an order of Family Court which, following a fact-finding hearing, dismissed six separate child abuse and neglect petitions against respondents Michael C., Sr., the father of the children, and Ernest B., his live-in homosexual lover. The petitions allege that respondents sexually abused Michael C.’s two sons, Michael, Jr., and George, and that they neglected his daughter, Stephanie, by exposing her to such sexual abuse. The petitions were based on two incidents of sexual abuse, one occurring around Thanksgiving and one occurring around Christmas, 1989. Both incidents involved the father, Ernest B. and Don K., a third adult resident of the household, and three male children of the household, Michael, Jr., George and J.C., who is Ernest B.’s son. Both incidents were witnessed by Stephanie. In dismissing the petitions, the court discounted the in-court testimony and out-of-court statements of Stephanie and held that there was insufficient corroboration of the boys’ out-of-court statements.